Upham, J.
The question raised in substance in this ease is, whether the selectmen of a town are liable in a suit brought by a master for his services in instructing a district school. Unless they are thus liable, they cannot be holden as trustees in the present suit.
It has been already settled, in Tolman vs. Marlborough, 3 N. H. Rep. 58, “ that the money collected under the statutes relative to primary schools does not become the property of the town, but must be considered the property of the selectmen, who are answerable for the due expenditure of it.” But to whom they are answerable has remained unsettled.
The selectmen of each town are required by statute “ to assess annually a certain sum, regulated in proportion to their state tax, on the polls and rateable estate of the citizens, to be appropriated in sustaining common schools ; and the proper proportion of this money they are to assign to each school district within such town.” This is the whole extent of their duty. The district makes its own contracts for the expenditure of this money. It is required to choose annually a prudential committee, who are to select and contract with teachers for such district.
If the district neglects to choose such committee, the selectmen, on application of three or more freeholders, may interfere, not for the purpose of selecting a master to teach the school, but to select a prudential committee for the district. They have no right, on any contingency, to employ a master, and have no special means of knowledge as to the fulfilment *98of his contracts. In such case, can they be the debtors ol an individual with whom they have made no contract, and over whom they have no control ? We think not.
The argument for the plaintiff admits that the employment of the master is by the prudential committee of the district, but that this committee, though chosen by the district, are the agents of the selectmen, and contract, as such agents, for the disbursement of money in the selectmen’s hands. But do they contract as agents of the selectmen ? The whole scope of their duty is within their district and for their district, and the money expended is raised mainly within such district. The fact that this money comes to them through the selectmen, or in part perhaps from the state treasury, does not make them agents of such selectmen or treasurer. A representative chosen by a town is a state and not a town officer, for the reason that he acts for the state and not for the town; but a prudential committee of a district acts solely for the district.
The selectmen stand in the light of treasurers for such district ; they are no contracting parties with the master, and are not liable to his suit. His remedy is either against the district, or the prudential committee who employed him. In a suit, therefore, against the master, the selectmen cannot be summoned as holding his goods, rights or credits. They are not amenable to him.

The trustees must, therefore, be discharged.